Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered March 4, 2009, convicting defendant upon her plea of guilty of the crimes of vehicular assault in the second degree and driving while ability impaired by drugs and alcohol.
In satisfaction of a multi-count indictment, defendant pleaded guilty to vehicular assault in the second degree and driving while ability impaired by drugs and alcohol. In accordance with the plea agreement, she was sentenced to 1 to 3 years in prison on the vehicular assault charge and one year in jail on the driving while ability impaired charge, to run concurrently. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Rose, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.